DETAILED ACTION
Election Acknowledged
Applicant’s election of Group II encompassing claims 5-8 and 11-14 in the reply filed on 8/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 5 (and 11) recites, “… performing a heat preservation reaction for 1 to 4 hours; then adding a copper chloride raw material solution and an alkaline copper-containing solution simultaneously in a parallel feeding manner…” However, it is unclear what these solutions are being added to. Clarification regarding what the “copper chloride raw solution” and the “alkaline copper-containing solution” are being added to is needed to better understand this step of the method process.
Instant claim 8 (and 14) recites, “… wherein the copper chloride raw material solution and the alkaline copper-containing solution are fed in parallel, a flow ratio is 1:0.5 to 1:1.5.” As with claim 1, it is unclear what these solutions are being added to. Clarification regarding what the “copper chloride raw solution” and the “alkaline copper-containing solution” are being added to is needed to better understand this step of the method process.
It’s pointed out that instant claims 6, 7, 12 and 13 are rejected for depending from claims possessing 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611